Title: From Alexander Hamilton to Samuel Hodgdon, 30 September 1794
From: Hamilton, Alexander
To: Hodgdon, Samuel


War departmentSeptember 30. 1794
Sir,
It is with regret I perceive by your return of yesterday that there is still a considerable deficiency of some essential articles for the Militia Army Knapsacks Canteens Musket Cartridges Blankets and shoes.
I am to request that you will press forward additional supplies of these articles as fast as possible to Fort Cumberland and Carlisle proportioned to the number of Militia to assemble at those places respectively. Your object is to equip every man called for with one Knapsack or Valice and Canteen, one pair of shoes and thirty rounds of Musket Cartridges for every foot Soldier.
With regard to Blankets a number equal to half the whole number of Men called for will it is presumed suffice.
I observe that the Virginia Militia are still deficient in Camp Kettles. It ought to be a primary object to make up that deficiency.
When you have completed thirty rounds ⅌ man of Cartridges you will forward an additional supply for the whole army equal to thirty rounds more by way of Carlisle and Bedford. The ammunition for the field pieces is also very defective. These ought to be at least thirty rounds ⅌ piece.
Mr. Francis has been directed to make a further provision of the foregoing articles except ammunition and also to provide a number of woolen Jackets and Overalls which are also to be forwarded with all possible expedition proportionally to the before mentioned places. But after the 5. of October whatever is sent forward must take the route by Carlisle to Bedford. The supplies for the Southward therefore ought to be hastened on before that date. But no time should be lost in sending more ammunition to Carlisle.
You will also forward immediately one thousand of the Coats, two thousand of the Overalls and three thousand of the shirts you report to be on hand. Divide them between Fort Cumberland and Carlisle.
I should be glad to have to morrow morning by 9 oClock a return of whatever you may have forwarded since the return of yesterday.
It is relied upon that this instruction will be executed to the full extent. The Instructions you may receive from Tench Coxe Esqr with regard to supplies till the return of the Secretary at War are to be complied with.
You will on the 5. of October forward by express to Carlisle a return of all the articles which you send on not included in the return you are requested to make to morrow and another by the post of Tuesday the 7. of October of every thing subsequently forwarded.
Nothing must be omitted to obtain with dispatch the means of transportation. All accounts prove that the Troops are a head of their supplies which is a very disagreeable circumstance.
With consideration and esteem   I am Sir   your obedt. Servant
Alexander HamiltonSecy of the Treasy
Samuel Hodgdon Esqr
